Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/21/2022 has been entered.

	Claims 17-26 are pending.
	Claims 17-26 are under examination on the merits.

Rejections Maintained
35 U.S.C. 103
The rejection of claims 17-26 under 35 U.S.C. 103 as being unpatentable over Hansen et
al (US PG PUB 2004/0115193, publication date: 06/17/2004) in view of Jiang et al. (Virchows Arch, 435: 32-36, 1999) and Eisenbach et al. (US PG PUB 2006/0263342, publication date:
11/23/2006) is maintained.

Response to Arguments
In Applicant Arguments, dated 04/21/2022, Applicant asserts that “Hansen is silent on ‘unmodified T cell response eliciting peptide is covalently coupled to the target cell binding antibody via a disulfide bond’. There is no indication throughout Hansen’s specification that suggests the antigenic peptides can be coupled to the mAbs or mAb fragments using disulfide bonds… Eisenbach fails to remedy these deficiencies. There is no teaching in Eisenbach that
indicates the antigenic peptides are covalently linked to a mAb (or to any other protein, for that
matter). In fact, while it is true that Eisenbach’s SEQ ID 27 contains a cysteine residue in the
antigenic peptide sequence, this cannot be said of the majority of the remaining identified
antigenic peptides that form the basis of Eisenbach’s invention (see, e.g., Eisenbach’s Table 3).
Thus, unlike the instant case, Eisenbach does not require that the antigenic peptides contain a
cysteine.”
	These arguments have been fully considered but are not deemed persuasive. At [0111], Hansen et al. specifically teach that therapeutic or diagnostic agents may be attached to a hinge region of an antibody via disulfide bond formation. As indicated at p. 9 of the Non-Final Rejection, dated 12/18/2020, Hansen et al. teach or suggest an immunoconjugate comprising at least one T cell response eliciting peptide that is presentable via MHC class I coupled to a target cell binding antibody, such as an anti-CD74 antibody, via a cleavable bond, wherein the cleavable bond is arranged such that upon cleavage, said T cell response eliciting peptide, which is directly presentable via a MHC class I molecule, is released from the immunoconjugate, and wherein the T cell response eliciting peptide is covalently coupled to the target cell binding antibody via a disulfide bond. Eisenbach et al. teach peptide 3-7 (SEQ ID NO: 27; KCLNIWALD), which meets the limitation of a naturally-occurring (or unmodified) T cell response eliciting peptide that comprises at least one cysteine residue. Eisenbach et al. further suggest that peptide 3-7 is a peptide that is capable of eliciting CTL responses that target colon carcinomas. One of ordinary skill in the art would have therefore been motivated to modify the invention of Hansen et al. and Jiang et al. to comprise the peptide 3-7 of Eisenbach et al., because there would have been a reasonable expectation that the resultant invention would be useful in treating colon carcinomas by targeting CD74-expressing colon carcinoma cells for the delivery of peptide 3-7. This effect would be expected to promote the MHC presentation of peptide 3-7 by CD74-expressing colon carcinoma cells, thereby resulting in the generation of CTL populations that target CD74-expressing colon carcinoma cells. It is noted that many of the antigenic peptides disclosed by Eisenbach et al. do not comprise a cysteine residue; however as indicated above, peptide 3-7 of Eisenbach et al. is an antigenic peptide that comprises a cysteine residue and is capable of eliciting CTL responses. In view of this disclosure, one of ordinary skill in the art would have had ample motivation to treat a CD74-expressing colon carcinoma by administering an anti-CD74 antibody fused to the peptide 3-7 of Eisenbach et al., because one of ordinary skill in the art would have had a reasonable expectation that such an immunoconjugate would provide a therapeutic benefit for patients that have been diagnosed with a CD74-expressing colon carcinoma.
Lastly Applicant asserts that “there is no teaching in either Eisenbach or Hansen that modifying Eisenbach’s SEQ ID 27 to covalently couple to Hansen’s mAbs will be successful. In fact, conceptually such a modification is difficult to envision. Since Hansen’s antibody conjugates are fusion proteins made by fusing cDNAs encoding the mAb and the antigenic peptide, it is unclear whether removing that feature and instead preparing a conjugate between the mAb and the antigenic peptide via disulfide [linkage] would be successful in Hansen’s system.” 
These arguments have been fully considered but are not deemed persuasive. First Applicant has provided no explanation for why a conjugate comprising an antibody fused to an antigenic peptide via disulfide linkage would not be successful / functional. For example Applicant has provided no explanation for why the invention of Hansen et al., Jiang et al., and Eisenbach et al. would be unable to bind a target and deliver a T cell response eliciting peptide that would be presented on MHC Class I molecules. Additionally Hansen specifically teach the fusion of an antibody hinge region to a therapeutic peptide via disulfide bond formation or other means, such as a heterobifunctional cross-linker - “[0111] A therapeutic or diagnostic agent can be attached at the hinge region of a reduced antibody component via disulfide bond formation. As an alternative, such peptides can be attached to the antibody component using a heterobifunctional cross-linker…” Applicant is reminded that proof of success is not required to support a determination that an invention is prima facie obvious under 35 U.S.C. 103. A reasonable expectation of success is sufficient. As indicated by MPEP 2143.02 - “Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) (‘This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness.’ (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that ‘the expectation of success need only be reasonable, not absolute’)).” Therefore the rejection of the claims under 35 U.S.C. 103 has been deemed proper and is maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642